DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11, 12, 15 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
	The claims require that:
- the susceptor is moved, while the first and second gases are being supplied, from a first side of the deposition chamber to a second area and back to the first but also that
- the process occurs “without forming a mixed layer”.  
	It is not clear applicants have support for this process because when the system passes injector 110, for example, a layer would be formed, this is followed by a layer under injector 120 and another under injector 110 – the composite film is a “mixed layer” of the layers formed by the noted process.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The claims require that the process is performed “without forming a mixed layer” but requires forming a layer under one, then a second injector and then yet again under the first injector – the composite layer is reasonably considered a “mixed layer”.  It is not clear what applicants require as a “mixed layer” nor is the term directly used in the specification to clarify definition.  The phrase will be interpreted based on the process as understood per applicant’s specification and claims.
	Claim 11 also requires maintaining a distance between “the gas supply unit” and the substrate – but there are more than one gas supply units.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Yudovsky (2012/0225192) in view of Lee (2012/0098146).
Yudovsky teaches a deposition method comprising:
- preparing first and second gas supply units, see Fig. 1 for example and related text, wherein there are gas supply units that blow gases such as precursor A and precursor B at a substrate;  as depicted, there are purge gas flows that are air curtain units (it is noted for clarification that the “unit” does not require anything specific, in this case the unit is the ‘nozzle’ wherein each respective precursor gas flows), and
Yudovsky teaches that an effective distance between a gas distribution assembly and a substrate surface in is a result effective variable in an ALD process and impacts the efficiency of gas flows [0040], therefore it would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the distance between the substrate and gas supply unit of to any amount such as within 2-4mm, if that met the requirement for the most efficient gas flows. As per MPEP 2144.04 IV. A. a change/selection of a size or proportion is obvious without a showing of criticality – there is no demonstrated criticality of the claimed range, and
- forming a thin layer made of the first process gas and a thin layer of a second process gas – see as per [0042] specifically – the substrate is exposed to precursor A and then precursor B, as understood per ALD, each exposure forms a layer, and
- moving the susceptor (see arrow in Fig. 1, [0052]) while the gases are flowing, from one side to the other, with, as noted, forming each of different types of layers on the substrate – the deposition is considered to “not form a mixed layer” based on the fact that one precursor and then the other is deposited – as per the 112 rejection, it is not particularly clear what the mixed layer comprises, but in ALD it is understood that a layer of one material is deposited on a layer of the first material.
	In regard to the deposition chamber having extra areas for the substrate to pass an entire area past the first and second process gas supplies, the teachings include such regions 76 and 77 wherein the substrate, on susceptor 66, passes completely under the first and second gas supply units [0052].
	Yudovsky teaches all elements of the claim except for the use of a mask.  Lee, however teaches that a mask is useful in a reciprocating ALD system in order to control 
	It is further noted that wherein the combined art further teaches applying a mask, one would further manipulate the spacing between the substrate and the gas supply unit in order to compensate for the thickness of the mask in determining optimal spacing.
	Regarding claim 15, Yudovsky teaches, as per above, that the substrate is moved under the entire area comprising the gas supply units.

Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Yudovsky (2012/0225192) in view of Lee (2012/0098146) and Oh (2009/0165715).
	Regarding claim 12 and in alternative in view of claim 11, the gas supply units of Yudovsky as per above are considered the gas outlets as described, but, while Yudovsky teaches an exhaust, does not teach first and second process supply units that include such exhaust units (the definition of a supply unit per Yudovsky could not include the exhaust in the same ‘unit’), therefore the alternative rejection is made in view of claim 12 as well as claim 11.
	Oh teaches that it is operable to input multiple process gases to a reaction chamber wherein a substrate is moved reciprocally using more than one process gas supply unit wherein each unit supplies a process gas, see Figs. 4 and 5 and [0033-38] wherein each gas supply unit (i.e. ‘basic module’ of Oh) includes an injection unit and an exhaust unit.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to provide the multiple gas supply units of Oh in the 
	The combined art teaches all elements of claims 11 and 12 wherein it is understood the gas is drawn through the exhaust of Oh.
	Regarding claim 15, Yudovsky teaches, as per above, that the substrate is moved under the entire area comprising the gas supply units.

Claims 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (2003/0113451) in view of Lee (2012/0098146).
Mayer teaches a method of deposition including preparing first and second process gas supply units, see Figs. 3 and 4 and related text, wherein:
- the first unit supplies a first gas, exemplified as an Si gas and
- the second unit supplies a second gas, exemplified as O3 and
- there is an air curtain blocking area, see N2 flow 30,
- and the distance between the substrate and injectors is in the range of 1.5 to 5mm,

- and, wherein the formation of ‘mixed layers’ is not specifically defined, the method of Mayer forms a first and second layer by each of the gas supply units and therefore does not form the mixed layer in the same manner as set forth in the instant application.
	Mayer therefore teaches all elements of the claim except for the use of a mask.
	The teachings of Lee are applied in the same manner as above, however, and will not be fully repeated, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the mask of Lee to the method of Mayer for the reasons of record per above.
	Regarding claim 12, as per the noted figures the gas supply units include a gas supply and an exhaust recirculation path (exhaust 22).
	Regarding claim 15, as per above, a full pass includes passing the entire substrate past the gas supply units.
Regarding claim 16, Mayer teaches forming a silicon layer but, the use of the system is not limited to the exemplified process [0040].  As such, examiner takes Official Notice that forming silicon oxynitride layers is well known in the art and would have been an obvious use of the system.  As such, the limitations of forming an oxide and a nitride per each of the first and second process gases would have been met.



Response to Arguments
Applicants arguments over the claim interpretation are not persuasive, the amendments have overcome the rejections as previously applied, but 
In regard to the interpretation of “mask”, applicants argue that the Examiner is not interpreting per customary meaning, but as noted, there are numerous teachings of masks that may be limited to one opening (previously cited), but, the Office finds in any case the arguments persuasive in view of the amendments including the mixed layer and deposition area sufficient for a complete pass and the teachings of the combined art of Soininen and Kim are overcome.  
To address briefly the arguments that applicants suggest have not been addressed (the Office does not agree) – in the advisory action the Office noted that the arguments are generally drawn to a narrower interpretation of a mask. Applicants then argue that the combination of Kim would cause the problems that Soininen wants to avoid in using masks – but as noted, Soininen wants to avoid masks, the ‘mask’ of Kim is functional for holding the substrate and not specifically contradictory to Soininen’s teachings.  In any case, as per above, the combined teachings are overcome.
There are 112 issues, however, with the mixed layer and any previously applied art is subject to being applied again per any amendments.  The additional teachings of a different Yudovsky reference and also those of Mayer are applied herein.
Potentially allowable material:
The Office does note that the ‘mixed layer’ language may not be needed – if applicants can further define the mixed gas processes of the first and second gas supply unit wherein the applied mixture is distinct would appear to overcome all known 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715